Citation Nr: 0820637	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a sinus disorder, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of dental trauma, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Donald D. Gamburg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, determined new and material evidence had not been 
presented to reopen the claims.

In a March 2007 rating decision, the RO granted service 
connection for post-traumatic headaches and fifth cranial 
nerve neuralgia.  As the veteran has not indicated 
disagreement with that decision, the only issues remaining 
for appellate review are as listed on the title page.

The veteran testified before a Decision Review Officer (DRO) 
at an RO hearing in March 2007.  A transcript of the hearing 
is of record.  The veteran was scheduled for a Travel Board 
hearing to be held in December 2007, but failed to report.  
He has not indicated that he wishes to have another hearing, 
nor has he provided a good cause reason for his failure to 
report.  

At the March 2007 hearing, the veteran indicated that his 
service-connected disorder prevent him from obtaining and 
maintaining gainful employment.  It is unclear, however, if 
the veteran desires a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO/AOJ for clarification and appropriate action.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for residuals of dental trauma, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for residuals of dental 
trauma, based on de novo review, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required on his 
part. 


FINDINGS OF FACT

1.  In an August 2002 decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a sinus disorder.  The veteran did not appeal, and that 
decision became final.  

2.  Evidence received since the August 2002 decision includes 
a medical opinion that establishes a causal link between an 
in-service injury and a current sinus disorder; it thus 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  the veteran's sinus disorder is likely related to 
service.

4.  The RO denied the veteran's claim of service connection 
for residuals of dental trauma in an August 2002 decision 
based upon a finding that there was no evidence of residuals 
of dental trauma.  The veteran did not appeal, and that 
decision became final.  

5.  Evidence received since the August 2002 decisions shows 
current dental treatment for at least one of the teeth that 
was injured during active military service; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 2002 decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for a sinus disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a sinus disorder have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303 (2007).

3.  The August 2002 decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for residuals of dental 
trauma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the matters resolved in the veteran's favor in the decision 
below.  These actions do not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





New and Material Evidence

The veteran asserts that he has a sinus disorder and 
residuals of dental trauma related to an in-service injury.

In a September 1989 rating action, the RO denied the 
veteran's claim of entitlement to service-connection for a 
sinus disorder.  The RO denied the claim with the reasoning 
that service treatment records showed no evidence of a sinus 
disorder and there was no current evidence of sinusitis.  The 
veteran did not file a timely appeal in the year following 
the issuance of that decision.  Therefore, the 1989 decision 
is considered final.  38 U.S.C.A. § 7105 (West 2002).  The 
veteran filed a petition to reopen the claim of service 
connection for a sinus disorder in April 2001, which was 
denied in an August 2002 rating decision.  The veteran did 
not file a timely appeal of the 2002 decision; and thus it 
also became final.  The veteran filed the instant petition to 
reopen the claim in March 2005.  

In an August 2002 rating action, the RO also denied the 
veteran's claim of entitlement to service connection for 
residuals of dental trauma.  The RO denied the claim with the 
reasoning that the record did not show current post-service 
dental symptomatology.  The veteran did not file a timely 
appeal in the year following the issuance of that decision.  
Therefore, the 2002 decision is considered final.  38 
U.S.C.A. § 7105 (West 2002).  The veteran filed the instant 
petition to reopen the claim in April 2005.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and 


the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).


A. Sinus disorder

As noted, in the original decision, the RO denied service 
connection for a sinus disorder with the reasoning that 
service treatment records showed no evidence of a sinus 
disorder and there was no nexus between a current sinus 
disorder and the in-service injury.  

At the time of the August 2002 decision, the evidence 
consisted of the veteran's service treatment records.  The 
service records showed that the veteran had been injured by a 
tank falling upon his head on May 12, 1981.  That injury is 
shown to have caused facial lacerations and abrasions, and 
injuries to his teeth; specifically a lingual displacement of 
tooth # 8 and a fracture mid-crown of tooth # 25.  One week 
after the injury, the veteran complained of a sharp pain (of 
three day's duration) and was tender over the maxillary 
frontal sinus, right side, upon examination.  The clinical 
note indicates his complaint was unrelated to the history of 
trauma.  The diagnosis was sinus headaches and the veteran 
was prescribed Sudafed.  

Since the August 2002 decision, evidence received consists of 
the following: VA 


outpatient treatment records dated between January 1999 and 
May 2003 and from October 2007 to January 2008; private 
treatment records from Dr. B., dated between August 2004 and 
March 2005, with an October 2006 nexus opinion; and testimony 
given by the veteran at a RO hearing in March 2007.  VA and 
private outpatient treatment records generally show diagnoses 
and treatment for chronic sinusitis.  In the October 2006 
opinion, Dr. B. opined there is temporal relationship and 
causal link between the current sinusitis and the veteran's 
military service and injury therein.

At the RO hearing, the veteran testified that following his 
injury in 1981, he continued to have sinus problems, among 
other concerns.  He expressed his belief that these problems 
were related to his facial injury and were actually 
misdiagnosed by military medical personnel.  

The post-service medical treatment records and the October 
2006 nexus opinion are new, in that this evidence was not 
previously considered by the RO at the time of the 2002 
rating decision.  The treatment records reflect current 
treatment for the claimed sinus disorder, and the medical 
nexus opinion links the current sinus disorder to the injury 
noted during service.  Thus, the evidence is considered to be 
material evidence, in that it relates to unestablished facts, 
namely evidence of current symptoms, continuity of 
symptomalogy post-service, and evidence of a causal 
relationship between the current sinus disorder and the 
injury in service.  See Bostain v. West, 11 Vet. App. 124 
(1998); see also 38 C.F.R. § 3.303.  

For these reasons, the Board finds that new and material 
evidence has been submitted and the claim is reopened.  
Adjudication of the veteran's claim does not 


end with the determination that new and material evidence has 
been received.  This matter is addressed on a de novo basis 
below.

B. Residuals of dental trauma

As noted, in the August 2002 rating decision, the RO denied a 
claim of entitlement to service connection for residuals of 
dental trauma with the reasoning that the record did not show 
current post-service dental symptomatology.  

At the time of the August 2002 decision, the evidence 
consisted of the veteran's service treatment records.  The 
service records showed that the veteran had been injured by a 
tank falling upon his head on May 12, 1981.  That injury is 
shown to have caused facial lacerations and abrasions, and 
injuries to his teeth; specifically a lingual displacement of 
tooth # 8 and a fracture mid-crown of # 25.  

Since the August 2002 decision, evidence received consists of 
the following: VA outpatient treatment records dated from 
January 1999 to May 2003 and from October 2007 to January 
2008; and testimony given by the veteran at a RO hearing in 
March 2007.  

The VA outpatient treatment records reflect ongoing treatment 
for problems with tooth # 8.  In a post-service VA clinical 
note dated in May 1999, the veteran's # 8 tooth was noted to 
have been treated for years with recent endodontics.  The 
clinical examination revealed that it may have been 
developing internal resorption.  The diagnosis was caries.  A 
clinical noted dated in October 2002 shows that the veteran 
reported his tooth # 8 had been shifting gradually since 10 
years ago.  He reported that his tooth had undergone a root 
canal 10 years ago while in the military, but denied 
receiving a crown.  Intraoral examination revealed tooth # 8 
with 2+ mobility, decay noted in the cervical area of both 
facial and lingual side.  X-rays showed palatal augmentation 
prosthesis (PAP) in the area of apical.  The assessment was 
unspecified dental caries.  

At the RO hearing, the veteran testified that his teeth were 
surgically repaired during service following the accident in 
1981, and that he believes his current tooth decay is related 
to the tank injury accident.

The VA outpatient treatment records are new in that these 
records were not considered by the RO at the time of the 2002 
rating decision.  The VA outpatient treatment records reflect 
ongoing treatment for problems with tooth # 8, which 
constitutes evidence of current symptoms and continuity of 
symptomalogy post-service.  See Bostain v. West, 11 Vet. 
App. 124 (1998); see also 38 C.F.R. § 3.303.  Therefore, they 
are considered to be material evidence as well.

For these reasons, the Board finds that new and material 
evidence has been submitted and the claim is reopened.  
Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
however, additional development is required for a full and 
fair adjudication of the underlying service connection claim.

Service Connection

The veteran contends he is entitled to service connection for 
a sinus disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including other organic diseases of the nervous 
system, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service treatment records show that the veteran had been 
injured by a tank falling upon his head on May 12, 1981.  
That injury is shown to have caused facial lacerations and 
abrasions, and injuries to his teeth.  Following that 
accident, the service treatment records reflect ongoing 
evaluation and treatment for the veteran's complaints of 
congestion and upper respiratory symptoms.  For instance, in 
November 1981, the veteran complained of a stuffy nose.  He 
was diagnosed with nasal congestion and prescribed Afrin.  In 
May 1982, he complained of congestion and was diagnosed with 
such.  He was prescribed Dimetapp.  In September 1982, the 
veteran complained of sinus tenderness, sore throat, 
productive cough and abdominal cramps.  The assessment was 
viral gastroenteritis versus upper respiratory infection.  He 
was prescribed Sudafed and Tylenol.  In August 1982 veteran 
complained of clogged nose.  The clinical assessment was rule 
out deviated septum/congestion.  He was referred to the Ear, 
Nose and Throat (ENT) clinic.  Notes from the April 1983 ENT 
clinic reflect a provisional diagnosis of possible deviated 
septum, and clinical assessment of allergic rhinosinusitis.  

Post-service medical evidence includes a May 2003 VA clinical 
note that shows an assessment of right maxillary sinus pain-
sinus headache versus chronic facial bone malformation.  
Additionally, private medical records received from Dr. B. 
and dated between August 2004 and March 2005, reflect 
evaluations for atypical face pain and chronic sinusitis.  A 
computed tomography (CT) of the paranasal sinuses in October 
2004 revealed a clinical diagnosis of bilateral sinusitis, 
mainly involving the maxillary and ethmoid sinuses.  Other 
findings included a periapial abscess at the root of tooth # 
8.  Carious changes were seen within that tooth laterally and 
posteriorly.  

In correspondence dated in February 2005, Dr. B. noted that 
the veteran's right-sided facial pain emanated in the right 
maxillary sinus, extending posteriorly above the right ear.  
Review of the CT scan showed mucosal thickening of the 
maxillary and ethmoid sinuses bilaterally.  At this time, Dr. 
B. noted that it was possible, though unlikely that the 
sinuses were the etiologic source of the facial pain.  He 
recommended a course of steroids to assess whether there was 
any role of the sinuses in the current facial pain.  At a 
follow-up evaluation in March 2005, Dr. B. noted that the 
facial pain was not relieved by antibiotic and steroid 
therapy, thus he concluded that it did not appear that the 
sinusitis had any relationship to his facial pain.

In a written nexus opinion dated in October 2006, Dr. B. 
explained that he initially saw the veteran in August 2004 
for evaluation of facial pain, which the veteran related had 
been ongoing since 1980 after he suffered facial trauma as a 
result of a tank accident.  Dr. B. noted that a review of his 
records showed that at the time, the veteran had a laceration 
that required repair.  Facial pain was noted in the visits 
that followed.  Dr. B. stated that the veteran has continued 
to experience intense shooting pain in his right cheek, on an 
intermittent basis, several times a month.  Dr. B. noted 
further that results of a CAT scan showed mucosal thickening 
of the maxillary and ethmoid sinuses bilaterally.  He noted 
that similar findings were noted on VA medical records, 
including on a plain x-ray film of the sinuses performed in 
1984.  This clearly indicates a temporal relationship and 
causal link between his sinusitis and facial pain to his 
military service.  

Dr. B. explained further that the atypical facial pain is a 
consequence of fifth nerve neuralgia (for which the veteran 
is currently service-connected); and is coexistent with 
chronic sinusitis which is a likely trigger for his pain.  He 
opined, "Looking specifically at sinusitis ... his medical 
evaluation immediately after his injury and in the years 
following, consistently have shown findings that correlate 
his condition with his time of military service and his 
injury."  He also stated the following, "Based upon my 
assessment of [the veteran's] condition, it is as likely as 
not that [the veteran's] current disability is related to 
injuries that were incurred during military service.  
Certainly, there is a temporal relationship between the onset 
of [the veteran's] symptoms and his military service and his 
symptoms have been persistent since that time without 
cessation.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for sinusitis is 
warranted.  As indicated, a successful claim for service 
connection requires three elements (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In the present case, there is current medical evidence of a 
sinus disability, which has been diagnosed as chronic 
sinusitis.  There also is adequate evidence of an injury in 
service and the existence of ongoing upper respiratory 
(including sinus) complaints thereafter, as exhibited by the 
service treatment records.  As shown, the service treatment 
records reflect that the veteran suffered injuries to his 
face after a tank fell on him during active duty service.  
These records also show resultant complaints of sinus pain, 
tenderness, and congestion -with various diagnoses including 
but not limited to congestion, possible deviated septum, and 
allergic rhinosinusitis (i.e. continuity of symptomatology).  
Finally, the claims file contains a medical opinion which 
establishes the existence of a relationship or nexus between 
the current chronic sinusitis disability and the injury 
sustained during service.  Dr. B. stated that based upon his 
assessment of the veteran's condition, it is was likely as 
not that the veteran's current disability was related to 
injuries incurred during military service

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 


Vet. App. 140 (1993).  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Here, Dr. B. reviewed the veteran's claims file and medical 
records; he has familiarity with the veteran's medical 
history; he has examined the veteran on numerous occasions; 
and he conducted a physical examination in connection with 
his recent opinion regarding the etiology of his sinus 
disorder.  Therefore, the Board finds Dr. B's October 2006 
nexus opinion to be competent and persuasive evidence.  The 
record does not contain any other competent medical evidence 
that contradicts this opinion.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The persuasive evidence 
supports the claim veteran's claim.  Thus, service connection 
is warranted. 


ORDER

Service connection for a sinus disorder (sinusitis) is 
granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence in relation to his claim for 
residuals of dental trauma.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  



As noted, the service treatment records show dental trauma to 
the veteran's # 8 tooth.  The Board also observes that the 
post-service evidence shows treatment for the veteran's # 8 
tooth, with current evidence of decay necessitating removal.  
The Board notes that the veteran has not been afforded a VA 
examination that included an etiological opinion, after a 
review of his entire claims file, as to the likelihood that 
at least some portion of the veteran's current tooth problems 
are related to the dental trauma suffered during military 
service.  Thus, the Board finds that such should be 
accomplished on remand.  38 C.F.R.  § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical providers who have treated him 
for residuals of dental trauma, which 
have not already been identified, or 
whose 
records have not yet been obtained.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are 
not already in the claims folder. 

2.  Schedule the veteran for a VA dental 
examination to determine the nature and 
likely etiology of residuals of dental 
trauma.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.   

Based on a review of historical records 
and generally accepted medical 
principles, the examiner should 


provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater 
possibility) that any current tooth 
problems, with particular attention to 
teeth # 8 and # 25, (or portion thereof) 
are etiologically related to the 
veteran's in-service dental trauma.  If 
only a portion of the current 
disability is found to be related to 
service, the examiner should, if 
possible, specifically quantify what 
portion, in relation to the whole, is 
attributable to service.  

3.  Thereafter, review the veteran's 
claim for entitlement to service 
connection for residuals of dental 
trauma.  If the claim is denied, issue a 
supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, 
before the case is returned to the 
Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report 


for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


